Citation Nr: 1732114	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-40 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954 and from October 1961 to August 1962.  He also had active duty for training (ACDUTRA) from June 1985 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied the Veteran's application to reopen his previously denied claims for service connection for low back and right hip disabilities.

In June 2017, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hip disability and for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the June 1990 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

3.  In a September 2006 decision, the Board denied the Veteran's claim for entitlement to service connection for a right hip disability.

4.  Evidence received since the September 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right hip disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1990 decision that denied the claim for entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the June 1990 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a low back disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The September 2006 Board decision that denied the claim for entitlement to service connection for a right hip disability is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).

4.  Evidence received since the September 2006 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a right hip disability have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed RO rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See id. at 118.

In June 1990, the RO denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran was notified of this denial in a June 1990 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  In its June 1990 denial, the RO stated that the evidence did not indicate that the condition was incurred in nor aggravated by military service.  Thus, the basis for the prior denial was, in part, that there was no nexus between a low back disability and service.

In September 2006, the Board denied the Veteran's claim for entitlement to service connection for a right hip disability.  The decision was final on the date stamped on the face of the decision, and reconsideration was neither sought nor granted.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  The basis for the Board's denial was that there was no nexus between a right hip disability and service.

The evidence received since both the June 1990 denial and the Board's September 2006 denial includes the Veteran's June 2017 Board hearing testimony, in which the Veteran elaborated that the back and right hip pain he experienced in service following a slip and fall in the shower continued from that time until the present.  This testimony is competent and presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In addition, during the hearing, the Veteran indicated that his low back and right hip disabilities were related to his service-connected left knee disability.  As this new evidence relates to the lack of nexus between each condition and service that was a basis for the prior denials, and this evidence could reasonably substantiate the claim were it to be reopened, either by triggering VA's duty to assist the Veteran by providing a VA examination or through consideration of an alternative, secondary theory of entitlement, the evidence is new and material.  Reopening of the claims for entitlement to service connection for a low back disability and for a right hip disability are therefore warranted.
ORDER

The application to reopen a claim for entitlement to service connection for a low back disability is granted.

The application to reopen a claim for entitlement to service connection for a right hip disability is granted.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability, the record indicates that the disability or symptoms may be associated with active service or an already service connected disability, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

The Veteran claims that he has current low back and right hip disabilities that are related to service, specifically when he slipped and fell in the shower in 1985.  In the alternative, he claims that his current low back and right hip disabilities are related to his service-connected left knee disability.  Service treatment records document that the Veteran slipped and fell in the shower, injuring his left knee, in July 1985.  He has asserted that he has had ongoing back and right hip pain since service in July 1985.  He is currently service-connected for left knee injury, cartilage tear, status post surgery.  

As to the claim for service connection for a low back disability, an April 1987 letter from Dr. T.P.C. noted that the Veteran had a history of almost two years of back pain, and that the Veteran's history as recounted was consistent with lumbar spine injury at the time of his fall in the shower resulting in subsequent L5 radicular pain.  A September 1987 VA examination report included a diagnosis of chronic lumbosacral stain.  An August 1991 discharge summary from the New England Baptist Hospital noted that the Veteran had a history of low back pain, and that work up for his low back pain demonstrated mild degenerative changes.  While it is not clear that the evidence of record establishes a diagnosis of a current low back disability, the evidence, at a minimum reflects persistent or recurrent symptoms of disability, and this is all that is required to meet the first element of the statute.  38 U.S.C.A. § 5103A(d)(2)(A) ("or persistent or recurrent symptoms of disability").  As the evidence reflects that these symptoms may be associated with service or the Veteran's service-connected left knee disability, the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  Therefore, the Board finds that the claim of service connection for a low back disability must be remanded for the Veteran to be afforded a VA medical examination, to determine whether he has a current low back disability related to service or service-connected disability.  The Board notes that while the Veteran was afforded a VA general medical examination in connection with his claim for a low back disability in September 1987, no medical opinion as to the etiology of the Veteran's low back disability was provided.

As to the claim for service connection for a right hip disability, the Veteran was previously afforded a VA joint examination in June 2003.  The VA examiner opined that, "[a]t this time, I would be not inclined to associate the fracture of his right hip with the original injury which occurred at least three years prior to the reported finding of a fractured hip."  He reasoned that "[t]his is a very problematical injury in that there was never any x-ray report or even physical finding of a fracture of his hip associated with the original service-connected injury in 1985."  However, it appears that the VA examiner primarily relied on the absence of documentation in the service treatment records as a basis for his opinion, which is improper.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Additionally, the VA opinion does not specifically or clearly address whether the Veteran's claimed right hip disability is related to his service-connected left knee disability.  Consequently, the Board finds that the June 2003 VA opinion is inadequate to determine whether the Veteran's claimed right hip disability is related to service or service-connected disability.  Accordingly, the Board finds that the claim of service connection for a right hip disability must be remanded for further examination and additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the matters are being remanded, updated VA and private treatment records should be obtained.  In this regard, the record currently contains VA treatment records dated until July 2011.  In addition, the Veteran testified at the June 2017 Board hearing that he continued to receive private treatment from Dr. R.S.O. for his back and right hip disabilities.  The record currently contains treatment records from Dr. R.S.O. dated until August 2014.  To ensure that the record is complete, VA treatment records dated since July 2011 and private treatment records from Dr. R.S.O. dated since August 2014, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records, to include records dated since February 2016, and private treatment records, to include records from Dr. R.S.O. dated since August 2014, if any.

2.  Schedule the Veteran for a VA examination as to the nature and etiology of his current low back disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current (since approximately August 2011, the date of the filing of the Veteran's claim) low back disability.  Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

The examiner should also express an opinion as to whether the disability is either (a) caused or (b) aggravated by the Veteran's service-connected left knee disability.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion(s).  The absence of contemporaneous medical evidence should not be a basis for the opinion(s).

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the nature and etiology of his current right hip disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current (since approximately August 2011, the date of the filing of the Veteran's claim) right hip disability.  Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

The examiner should also express an opinion as to whether the disability is either (a) caused or (b) aggravated by the Veteran's service-connected left knee disability.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion(s).  The absence of contemporaneous medical evidence should not be a basis for the opinion(s).

A complete rationale should accompany any opinion provided.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


